        Case 1:18-cv-10741-ALC-DCF Document 37 Filed 03/03/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
BRANDON SANDERS,                                           Civil Action No. 1:18-cv-10741

                          Plaintiff,

v.

CHECKR, INC.,

                           Defendant.
-------------------------------------------------------x

                     JOINT STATUS REPORT REGARDING MEDIATION

        Pursuant to the Court’s December 17, 2019 Order (Dkt. No. 36), Defendant Checkr, Inc.,

(“Checkr”), and Plaintiff Brandon Sanders (“Plaintiff”), through their undersigned counsel, submit

the following Joint Status Report regarding the parties’ mediation that took place on February 25,

2020 with mediator Carole Katz.

        Though the parties did not reach a settlement at the mediation, they nonetheless engaged

in a productive discussion about a potential resolution. They have agreed to discuss a further

exchange of information and intend to work together to schedule another mediation within ninety

days from the filing of this Joint Status Report. The ninety-day time frame is consistent with the

mediator’s earliest availability.

        The parties jointly request that the Court continue the stay of all litigation deadlines to

remain in place until after the parties’ subsequent mediation has occurred. Good cause exists for

the stay to continue as it will allow the parties additional time to continue working towards

reaching a settlement. The continued stay in this matter also will not affect any other pending

deadlines in the case. The request is jointly made and not for any dilatory purpose.
        Case 1:18-cv-10741-ALC-DCF Document 37 Filed 03/03/20 Page 2 of 2




         For these reasons, the parties jointly propose that the Court continue the stay of all litigation

deadlines in this case and require the parties to submit a subsequent status report on settlement to

report back to the court no later than June 18, 2020.

Dated: March 3, 2020

                                                                 By: /s/ Cindy Hanson
                                                                 Cindy Hanson
                                                                 6000 Peachtree Street NE, S. 3000
                                                                 Atlanta, GA 30308
                                                                 Telephone: (404) 885-3000
                                                                 cindy.hanson@troutman.com
                                                                 Troutman Sanders LLP

                                                                 Attorneys for Defendant

                                                                 /s/ Jeffrey Sand
                                                                 Weiner & Sand LLC
                                                                 Jeffrey B. Sand
                                                                 800 Battery Ave.
                                                                 Suite 100
                                                                 Atlanta, GA 30339
                                                                 (404) 205-5029
                                                                 js@atlantaemployeelawyer.com
                                                                 Weiner & Sand LLC

                                                                 James A. Francis
                                                                 1600 Market St., S. 2510
                                                                 Philadelphia, PA 19103
                                                                 T: (215) 735-8600
                                                                 jfrancis@consumerlawfirm.com
                                                                 lbrennan@consumerlawfirm.com
                                                                 Francis Mailman Soumilas, P.C.


                                                                 Adam G. Singer
                                                                 60 E. 42nd St., S. 4600
                                                                 New York, NY 10165
                                                                 (212) 842-2428
                                                                 asinger@adamsingerlaw.com
                                                                 Law Office of Adam G. Singer,
                                                                 PLLC

                                                                 Attorneys for Plaintiff


41577542v1                                          2
